Citation Nr: 1610505	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-29 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a headache disorder.

3.  Entitlement to service connection for a disorder manifested by chest pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from October 1995 to October 1998. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office.  The Veteran's claims were remanded by the Board for the purpose of scheduling a Board hearing in October 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2009, the Veteran submitted a VA Form 9 in which he requested a Board hearing in Washington, D.C.  Prior to the scheduled hearing, after learning that the Veteran was unable to attend the hearing in Washington, D.C., the Veteran's representative requested that the Veteran be provided a Board video conference hearing at the Montgomery, Alabama RO.  

VA sent a letter to the Veteran on October 20, 2015, to inform him that his video hearing was scheduled for December 8, 2015, at the Montgomery RO.  The Veteran contacted his representative on the day of the hearing and stated that he had been unaware of the hearing, and he requested that the hearing be rescheduled.  When VA called the Veteran to reschedule, his phone was disconnected, and a note to the file indicated that another attempt to contact the Veteran should be made.  Per his representative in January 2016, there have been no points of contact between the Veteran and VA since that time.

Because it is unclear that the Veteran received notice of the last hearing, and it is unclear whether VA was intending to contact him again, the claim will be remanded once again so that an additional attempt can be made to schedule the requested video conference hearing.
However, the Veteran is advised of the need to appear for this hearing.  VA regulations provide that the Veteran or the representative may request a different date for the hearing within 60 days from the date of the letter of notification of the time and place of the hearing, or not later than two weeks prior to the scheduled hearing date, whichever is earlier.  However, after one change in the hearing date is granted based on a request received during such period, the date of the hearing becomes fixed.  After a hearing date has become fixed, an extension of time for appearance at a hearing will be granted only for good cause, with due consideration of the interests of other parties if a simultaneously contested claim is involved.  Examples of good cause include, but are not limited to, illness of the appellant and/or representative, difficulty in obtaining necessary records, and unavailability of a necessary witness.  38 C.F.R. § 20.702.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference Board hearing at the Montgomery, Alabama RO in accordance with his request.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

